In re Thibodeaux, Terrell; — Defendants); applying for supervisory and/or remedial writs; Parish of Lafayette, 15th Judicial District Court, Div. “J”, No. 67868; to the Court of Appeal, Third Circuit, No. KW96-00599.
Granted. Judgment of the trial court is vacated and set aside. Trial judge is ordered to conduct an in camera inspection of victim’s prior medical records for exculpatory evidence relating to defendant’s statement to police.
KIMBALL, JOHNSON and VICTORY, JJ., would deny the writ.
WATSON, J., not on panel.